        Case 1:18-cv-03728-SDG Document 34-1 Filed 05/05/20 Page 1 of 15




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION
 UNITED STATES OF AMERICA, ex rel.
 HENRY B. HELLER,
      Plaintiffs,
                                                 Civil Action File No.:
 v.
 GUARDIAN PHARMACY, LLC, and                     1:18-cv-03728-SDG
 GUARDIAN PHARMACY OF
 ATLANTA, LLC,
      Defendants.


     DEFENDANT GUARDIAN PHARMACY, LLC’S BRIEF IN SUPPORT OF
                     MOTION TO DISMISS

        Defendant Guardian Pharmacy, LLC (“Guardian Pharmacy”) submits this

Brief in Support of its Motion to Dismiss to show that the Court should dismiss

Relator Henry B. Heller’s (“Relator” or “Heller”) Amended Complaint (Doc. 24)

pursuant to Federal Rules of Civil Procedure 9(b) and 12(b)(6). Even if all of

Relator’s factual allegations are accepted as true for purposes of this motion

(though Guardian Pharmacy does not make any concession to the veracity of those

allegations), Relator is not entitled to any relief from this Court.

I.      INTRODUCTION

        Guardian Pharmacy incorporates by reference the entirety of Guardian

Pharmacy of Atlanta, LLC’s (“Guardian Atlanta”) Brief in Support of Motion to
         Case 1:18-cv-03728-SDG Document 34-1 Filed 05/05/20 Page 2 of 15




Dismiss (“Guardian Atlanta’s Brief”).1 This is because Relator’s Complaint seeks

to hold Guardian Pharmacy responsible for the alleged actions and practices of

Guardian Atlanta, and his allegations as to Guardian Pharmacy are limited in

scope to Guardian Atlanta. Because Relator has not stated a claim against

Guardian Atlanta, and his claims against Guardian Pharmacy are entirely

derivative of those claims, his claim against Guardian Pharmacy likewise fails.

        Further, Guardian Pharmacy moves separately because, even if Relator’s

Complaint did state a claim against Guardian Atlanta, Relator’s Complaint fails to

plead facts that would make Guardian Pharmacy responsible for Guardian

Atlanta. This is because Relator does not allege any wrongdoing as to Guardian

Pharmacy, but rather impermissibly seeks to lump Guardian Pharmacy together

with Guardian Atlanta. For these reasons, in addition to the reasons set forth in

Guardian Atlanta’s Memorandum, Relator’s Complaint must be dismissed as to

Guardian Pharmacy.

II.     FACTUAL BACKGROUND

        The allegations in the Complaint regarding Guardian Pharmacy are

exceedingly sparse and limited to Guardian Pharmacy’s relationship with

Guardian Atlanta. This is not surprising, as Relator’s interactions with Guardian


1
    Doc. 32.

                                        2
      Case 1:18-cv-03728-SDG Document 34-1 Filed 05/05/20 Page 3 of 15




Pharmacy stem almost exclusively from Relator’s employment at Guardian

Atlanta.2 Relator’s pharmacy was acquired by Guardian Atlanta in 2017, and

Relator was contracted by Guardian Atlanta as an account management consultant

as a result of that transaction.3 Relator claims his “first-hand knowledge” is based

on his role at Guardian Atlanta.4

      For the most part, the Relator has indiscriminately lumped together

Guardian Pharmacy and Guardian Atlanta as collectively, “Guardian” or

“Defendants.”5 The following are a few examples of Relator’s indiscriminate use

of “Guardian” and “Guardian Pharmacy” where he could not mean to include

“Guardian Pharmacy, LLC”:

       Relator alleges at one point that “Guardian contracted with Mr. Heller”6

         without explaining whether he meant Guardian Atlanta, Guardian

         Pharmacy, or both, before later alleging that “Relator was contracted by

         Guardian Pharmacy of Atlanta”7 and then later again alleging, vaguely




2
  Am. Compl. ¶¶ 142-148.
3
  Am. Compl. ¶¶ 142-143.
4
  Am. Compl. ¶¶ 145-146.
5
  See, e.g., Am. Compl. ¶¶ 1, 18.
6
  Am. Compl. ¶ 15.
7
  Am. Compl. ¶ 143.

                                         3
      Case 1:18-cv-03728-SDG Document 34-1 Filed 05/05/20 Page 4 of 15




         and without explanation, that Relator was “working for Guardian.”8

       Relator vaguely alleges that Matthew Hopp is “Guardian’s President”

         (without specifying whether he means to allege that Mr. Hopp is the

         President of Guardian Atlanta, of Guardian Pharmacy, or of both).9

       With respect to his “Free or Below FMV Medication Management”

         allegations, Relator alleges that “Guardian of Atlanta maintains a

         ‘Consulting Department,’” but then alleges that “Guardian” performs

         the consulting.10

Relator’s sloppy conflation and consolidation of Guardian Pharmacy and

Guardian Atlanta into one wrongdoing monolith has left few averments directly

referencing any action allegedly taken by, or attributable to, Guardian Pharmacy.

      In the limited instances where Relator does make any specific reference to

Guardian Pharmacy, he mainly alleges the relationship between Guardian

Pharmacy and Guardian Atlanta. Relator first identifies the corporate relationship

between Guardian Pharmacy and Guardian Atlanta, alleging that Guardian is “a

member and majority owner of [Guardian Atlanta].”11 Thereafter, Relator



8
  Am. Compl. ¶ 148.
9
  Am. Compl. ¶ 15.
10
   Compare Am. Compl. ¶ 157 with Am. Compl. ¶¶ 158-164.
11
   Am. Compl. ¶ 18.

                                        4
      Case 1:18-cv-03728-SDG Document 34-1 Filed 05/05/20 Page 5 of 15




describes Guardian Pharmacy as the “Home Office,” and alleges that Guardian

Pharmacy “owns and operates” various “Partner Pharmacies,” including

Guardian Atlanta, that are “operated jointly by Guardian Pharmacy and a local

management team.”12 Relator goes on to claim that “Guardian Pharmacy develops

national and regional sales strategies for the entire company, conducts training for

all sales representatives and other employees, and exerts control over the billing

process, contracting, finance and legal functions for the Partner Pharmacies.”13

Then, without any supporting facts, Relator alleges that “Guardian Pharmacy

controls the overall operations and strategic direction of [Guardian Atlanta.]”14

Relator does not describe any of these strategies, training, or control from

Guardian Pharmacy, nor does he explain how they influenced or led to the

purported misconduct at Guardian Atlanta.

      Aside from these broad-brush corporate relationship claims, the only

allegations of any activities or statements attributed to any Guardian Pharmacy

employee or officer, separate and distinct from its mere relationship with

Guardian Atlanta, are contained in seven paragraphs of the Complaint, which



12
   Am. Compl. ¶¶ 121-127. Relator does not allege any facts regarding any “Partner
Pharmacies” other than Guardian Atlanta.
13
   Am. Compl. ¶ 126.
14
   Am. Compl. ¶ 139.

                                         5
      Case 1:18-cv-03728-SDG Document 34-1 Filed 05/05/20 Page 6 of 15




describe a national sales meeting held on March 23-24, 2017.15 At this meeting,

Relator alleges that he “observed a compliance presentation by Bob Weir, Vice

President, Operations & Regulatory Support for Guardian Pharmacy.”16 But

Relator acknowledges that, with respect to medication audits, “Mr. Weir then

asked, ‘Now everyone is charging for this right?,’ or words to that effect.”17 Relator

further alleges that he “publicly addressed” Kendall Forbes, Executive Vice

President for Sales & Operations of Guardian Pharmacy, “before the audience [at

the national sales meeting] and stated that federal guidelines require pharmacies

to charge for audits” and that “Mr. Forbes acknowledged Relator’s remark.”18 But

even though the actual statements uttered from these Guardian Pharmacy officers

were not remotely problematic, Relator alleges that he interpreted their

“demeanor” and succinct response to Relator’s statement as suggesting the

opposite.19 But Relator does not allege any specific facts to show that Guardian

Pharmacy directed or encouraged any of its affiliated pharmacies—not Guardian

Atlanta and not any other “Partner Pharmacies”—to violate the AKS.




15
   Am. Compl. ¶¶ 187-193.
16
   Am. Compl. ¶ 189.
17
   Am. Compl. ¶ 190.
18
   Am. Compl. ¶¶ 192-193.
19
   Am. Compl. ¶¶ 190-193.

                                          6
       Case 1:18-cv-03728-SDG Document 34-1 Filed 05/05/20 Page 7 of 15




       Aside from blanket allegations and baseless mind-reading, the Complaint

contains no averments whatsoever regarding any action or inaction by, or

attributable to, Guardian Pharmacy, save for the baseless and indiscriminate

lumping together of Guardian Pharmacy and Guardian Atlanta as “Guardian” or

“Defendants.”

III.   ARGUMENT
       A.   Relator fails to state a claim against Guardian Pharmacy

       Dismissal of Guardian Pharmacy is required by Rules 9(b) and 12(b)(6)

because Relator comes nowhere close to carrying his burden to state a claim with

particularity as it pertains to Guardian Pharmacy. First, Relator’s allegations

against Guardian Pharmacy relate solely to purported AKS and FCA violations by

Guardian Atlanta. Because Relator has failed to state a claim against Guardian

Atlanta, there is no conceivable basis for holding Guardian Pharmacy liable.

Second, Relator neither pleads with particularity, nor even attempts to allege,

when, how, and where Guardian Pharmacy allegedly participated in the

fraudulent scheme alleged as to Guardian Atlanta as required to state a claim

under the FCA. Third, Relator cannot impose vicarious liability upon Guardian

Pharmacy for any FCA violations by Guardian Atlanta. Even if Relator had alleged

facts sufficient to state a claim under the FCA against Guardian Atlanta (he did




                                       7
       Case 1:18-cv-03728-SDG Document 34-1 Filed 05/05/20 Page 8 of 15




not), he has not pled facts sufficient to pierce the corporate veil to hold Guardian

Pharmacy liable for the acts of its affiliate.

             1.     Because Relator’s claims against Guardian Pharmacy are
                    inextricably tied to his claims against Guardian Atlanta,
                    Relator’s claims against Guardian Pharmacy should be
                    dismissed for the same reasons.

      Relator’s Amended Complaint does not attempt to allege any misconduct at

any Guardian-affiliated pharmacy other than Guardian Atlanta. Because the

allegations as to Guardian Pharmacy are premised entirely upon the liability of

Guardian Atlanta, Relator’s Amended Complaint must be dismissed as to

Guardian Pharmacy for the same reasons that it must be dismissed as to Guardian

Atlanta. Accordingly, Guardian Pharmacy incorporates by reference the entirety

of Guardian Atlanta’s Brief.20

             2.     Relator has not pled his claims against Guardian Pharmacy
                    with sufficient detail.

      A relator is required to satisfy “rigorous” and heightened pleading

standards of Rule 9(b) to plead an FCA claim.21 “The complaint must satisfy Rule

9(b) with respect to each defendant and some allegations as to each defendant’s




 Doc. 32.
20

 U.S. ex rel. Clausen v. Lab. Corp. of Am., 290 F.3d 1301, 1308 (11th Cir. 2002); Univ.
21

Health Servs., Inc., v. U.S. ex rel. Escobar, 136 S. Ct. 1989, 2002-04 (2016).

                                            8
      Case 1:18-cv-03728-SDG Document 34-1 Filed 05/05/20 Page 9 of 15




role in the fraud is part of this requirement.”22 The relator must plead with

particularity (1) the precise statements or omissions made, including the specific

documents or oral representations, (2) the time and place of each such statement,

(3) the person who made the statement, (4) the content of the statements and the

manner in which they misled the plaintiff, and (5) what the defendants obtained

as a consequence of the fraud.23

      Further, it is well-established that merely “[b]eing a parent corporation of a

subsidiary that commits a FCA violation, without some degree of participation by

the parent in the claims process, is not enough to support a claim against the parent

for the subsidiary’s FCA violation.”24 Thus, Guardian Pharmacy’s alleged status

as “majority owner” of Guardian Atlanta—which is virtually all that Relator

alleges against Guardian Pharmacy—is insufficient to warrant Guardian




22
   United States v. Gericare Med. Supply Inc., No. CIV.A.99-0366-CB-L, 2000 WL
33156443, at *9 (S.D. Ala. Dec. 11, 2000) (citing Brooks v. Blue Cross & Blue Shield of
Fla., Inc., 116 F.3d 1364, 1381 (11th Cir. 1997) (per curiam)).
23
   Clausen, 290 F.3d at 1310.
24
   U.S. ex rel. Tillson v. Lockheed Martin Corp., 2004 WL 2403114, at *33 (W.D. Ky.
2004); see U.S. ex rel. Lawson v. Aegis Therapies, Inc., Case No. 210-CV-72, 2013 WL
5816501, at *4-5 (S.D. Ga. Oct. 29, 2013) (dismissing parent company in FCA case
alleging overbilling of therapy services in skilled nursing facilities); U.S. ex rel.
Hockett v. Columbia/HCA Healthcare Corp., 498 F. Supp. 2d 25, 60 (D.D.C. 2007)
(“Except in unusual circumstances, courts will not disregard the separate
identities of a parent and its subsidiary, even a wholly-owned subsidiary.”).

                                          9
      Case 1:18-cv-03728-SDG Document 34-1 Filed 05/05/20 Page 10 of 15




Pharmacy’s inclusion in this lawsuit. “The [FCA] does not penalize [a defendant]

for what [another defendant] did. It penalizes [a defendant] for what it did.”25

      Relator’s Complaint fails to satisfy Rule 9(b)’s heightened pleading

requirements because it indiscriminately groups Guardian Pharmacy and

Guardian Atlanta into one wrongdoing monolith. Relator acknowledges that

Guardian Pharmacy and Guardian Atlanta are separate and distinct entities,26 but

the Complaint contains only generalized allegations against Guardian Pharmacy

and Guardian Atlanta collectively, save for one reference to a sales meeting.27

Relator asserts no fault in what either Guardian Pharmacy employee said at this

meeting, but instead speculates that their demeanor suggests that they did not

mean what they actually said.28 But even if Relator’s attempted mind-reading

could change the meaning of the words that were uttered, Relator does not even

attempt to allege any relationship between this national sales meeting and any of

the alleged practices at Guardian Atlanta. In short, the few references to Guardian

Pharmacy in Relator’s Amended Complaint fall far short of alleging with




25
   U.S. v. Bornstein, 423 U.S. 303, 312 (1976).
26
   Am. Compl. ¶¶ 16-18.
27
   Am. Compl. ¶¶ 190-193.
28
   Id.

                                           10
      Case 1:18-cv-03728-SDG Document 34-1 Filed 05/05/20 Page 11 of 15




particularity that Guardian Pharmacy violated the False Claims Act.

             3.    Relator may not pierce the corporate veil to hold Guardian
                   Pharmacy liable for the alleged misconduct of Guardian
                   Atlanta.

      In the absence of specific allegations that Guardian Pharmacy participated

in any False Claims Act violation, Relator may not hold Guardian Pharmacy liable

for “merely being a parent, or an associated corporation, of a subsidiary that

commits an FCA violation.”29 Rather, Relator “must demonstrate that the parent

and the associated corporations are liable under a veil piercing or alter ago theory,

or that they are directly liable for their own role in the submission of false

claims.”30 Relator’s Complaint does not show that Guardian Pharmacy should be

liable for the actions of Guardian Atlanta.

      “Only in unusual circumstances will courts disregard the separate identities

of a parent and its subsidiary, even a wholly-owned subsidiary.”31 To pierce the

corporate veil, a complaint must allege sufficient facts to show “(1) that there is a

unity of interest and ownership among Defendants that makes their separate




29
   U.S. ex rel. Schaengold v. Mem’l Health, Inc., 4:11-CV-58, 2014 WL 6908856, at *12
(S.D. Ga. Dec. 8, 2014) (citing U.S. ex rel. Hockett v. Columbia/HCA Healthcare Corp.,
498 F. Supp. 2d 25, 59–60 (D.D.C. 2007)).
30
   Id. (citing Hockett, 498 F. Supp. 2d at 60) (internal quotations omitted).
31
   Lawson, 2013 WL 5816501, at *4 (quoting Hockett, 498 F. Supp. 2d at 60) (internal
quotations omitted).

                                         11
      Case 1:18-cv-03728-SDG Document 34-1 Filed 05/05/20 Page 12 of 15




personalities no longer exist and (2) that an inequitable result would flow from

treating Defendants separately.”32

      Here, Relator has failed to allege that Guardian Pharmacy abused its

corporate form. Relator has alleged no facts showing that Guardian Pharmacy

controlled Guardian Atlanta, other than conclusory declarations that “Guardian

Pharmacy controls the overall operations and strategic direction of [Guardian

Atlanta.]”33 Likewise, there are no facts showing why an inequitable result would

flow from treating Guardian Pharmacy and Guardian Atlanta as distinct legal

entities. Moreover, Relator has not alleged that Guardian Pharmacy and Guardian

Atlanta’s corporate forms were used to violate the FCA. Instead, Relator

essentially   describes   Guardian    Pharmacy’s    headquarters,    industry,   and

relationship to Guardian Atlanta at a high level of generality. This alleged

relationship falls far short of showing a plausible claim under the FCA.34

Accordingly, dismissal of Guardian Pharmacy is appropriate on this basis as

Guardian Pharmacy and Guardian Atlanta are not one and the same, and Relator



32
   Id.
33
   Am. Compl. ¶ 139.
34
   See Lawson, 2013 WL 5816501, at *4-5 (dismissing a veil-piercing action for failing
to meet Rule 9(b)’s requirements); see also U.S. v. Universal Health Servs., Inc., No.
1:07CV00054, 2010 WL 4323082, at *4 (W.D.Va. Oct. 31, 2010) (same) and
Schaengold, 2014 WL 6908856, at *12 (same).

                                         12
      Case 1:18-cv-03728-SDG Document 34-1 Filed 05/05/20 Page 13 of 15




has not pled facts with particularity to pierce the corporate veil.

IV.   CONCLUSION

      This lawsuit—in which the Government declined to intervene—should go

no further. Relator has not stated a viable claim against Guardian Atlanta.

Moreover, even if he had stated a viable claim as to Guardian Atlanta, Relator

should not be afforded the opportunity to subject Guardian Pharmacy to

expensive discovery through haphazard and indiscriminate conflation and

lumping-together of Guardian Pharmacy and Guardian Atlanta. Accordingly,

Guardian Pharmacy asks the Court to grant its motion to dismiss.

      Respectfully submitted this 5th day of May, 2020.

                                              ARNALL GOLDEN GREGORY LLP

                                              /s/ W. Jerad Rissler
                                              W. Jerad Rissler
                                              Georgia Bar No. 142024
                                              jerad.rissler@agg.com
                                              Glenn P. Hendrix, Esq.
                                              Georgia Bar No. 346590
                                              glenn.hendrix@agg.com
                                              171 17th Street, Suite 2100
                                              Atlanta, Georgia 30363-1031
                                              404.873.8500 (Telephone)
                                              404.873.8501 (Facsimile)

                                              Attorneys for Defendant
                                              Guardian Pharmacy, LLC




                                         13
     Case 1:18-cv-03728-SDG Document 34-1 Filed 05/05/20 Page 14 of 15




                      CERTIFICATE OF COMPLIANCE
      The undersigned certifies that this pleading was prepared using Book

Antiqua 13-point font in accordance with Local Rule 5.1(C).

      This 5th day of May, 2020.

                                            /s/ W. Jerad Rissler
                                            W. Jerad Rissler
                                            Georgia Bar No. 142024




                                       14
      Case 1:18-cv-03728-SDG Document 34-1 Filed 05/05/20 Page 15 of 15




                          CERTIFICATE OF SERVICE

      I hereby certify that on May 5, 2020, I electronically filed the foregoing

DEFENDANT GUARDIAN PHARMACY, LLC’S BRIEF IN SUPPORT OF

MOTION TO DISMISS with the Clerk of Court using the CM/ECF system

which will automatically send email notification of such filing to all Counsel of

Record.

                                              /s/ W. Jerad Rissler
                                              W. Jerad Rissler
                                              Georgia Bar No. 142024


ARNALL GOLDEN GREGORY LLP
171 17th Street NW
Suite 2100
Atlanta, Georgia 30363-1031
Telephone: 404.873.8500
Facsimile: 404.873.8501




                                         15
